 



Exhibit 10.7

GENERAL DYNAMICS UNITED KINGDOM SHARE SAVE PLAN   Inland Revenue Reference:
SRS2411 Adopted by the Company on 6 October 1999 Approved by the Inland Revenue
on 15 October 1999

 



--------------------------------------------------------------------------------



 

          Contents           1   Definitions   1
  2   Invitation to apply for Options   8
  3   Scaling Down   10
  4   Grant of Options   11
  5   Limitations on Grant   12
  6   Exercise of Options   12
  7   Take-overs, Reconstructions and Liquidations   14
  8   Variation of Share Capital   16
  9   Manner of Exercise of Options   17
  10   Administration and Amendment   18
 

 



--------------------------------------------------------------------------------



 



1    Definitions

In these Rules the following words and expressions shall have, where the context
so admits, the following meanings:

          “Accounting Period”   -   an accounting reference period of the
Company;
  “Act”   -   the Income and Corporation Taxes Act 1988;
  “Acquiring Company”   -   where the conditions of paragraph 15 of Schedule 9
are met, such company as shall be at any time the “acquiring company” as defined
in that paragraph;
  “Adoption Date”   -   the date on which the Plan is adopted by a resolution of
the Board;
  “Announcement Date”   -   the date on which the results of the Company are
announced for any period;
  “Application”   -   an application for an Option in the form as approved by
the Committee from time to time;
  “Approval Date”   -   the date upon which the Board of Inland Revenue approves
the Plan;
  “Associated Company”   -   has the same meaning as the expression bears in
paragraph 23 of Schedule 9 by virtue of section 187(2) of the Act;
  “Auditors”   -   the auditors for the time being of the Company (acting as
experts and not as arbitrators);
  “Board”   -   the board of directors of the Company or a duly constituted
committee thereof at which a quorum is present;
 

1



--------------------------------------------------------------------------------



 

          “Bonus Date”   -   where repayments under the relevant Savings
Contract are taken as including the Maximum Bonus, the earliest date on which
the Maximum Bonus is payable and in any other case the earliest date on which a
bonus is payable under the relevant Savings Contract;
  “Committee”   -   the Compensation Committee of the Board of Directors of the
Company comprising two or more members of the Board of Directors, all of whom
shall be “non-employee directors” or the Board of Directors of any Participating
Company to which such authority is delegated by the Compensation Committee;
  “Company”   -   General Dynamics Corporation or save for Rules 2,3,4,5 and
10.2
      (i)   the Acquiring Company; or
      (ii)   some other company falling within sub-paragraph (b) or
sub-paragraph (c) of paragraph 10 of Schedule 9 over whose shares a New Option
has been granted;
  “General Dynamics United                   Kingdom”   -   General Dynamics
United Kingdom Limited company number 1911653;
  “Common Stock”   -   General Dynamics Corporation Common Stock;
  “Control”   -   has the same meaning as in section 840 of the Act;
  “Date of Grant”   -   the date on which an Option is, was or is to be granted
under the Plan, pursuant to Rule 4.1, or on
 

2



--------------------------------------------------------------------------------



 

                  which an Option is or was treated as being granted pursuant to
Rule 4.3;
  “Dealing Day”   -   a day on which The New York Stock Exchange is open for the
transaction of business;
  “Eligible Employee”   -   any employee or director of any Participating
Company who:
  (a)   (i)   in the case of a director, normally devotes more than 25 hours per
week to his duties (exclusive of meal breaks);
      (ii)   is chargeable to tax in respect of his employment or office under
Case I of Schedule E; and
      (iii)   is employed by any Participating Company on the date on which the
Committee grants an Option pursuant to Rule 4.1 below;
  (b)       has been nominated by the Committee either individually or as a
member of a category of directors or employees for participation in the Plan;
  (c)       is not prohibited from participating by the provisions of
Paragraph 8 of Schedule 9 (whether falling within (a) or (b) above);
  “Exercise Price”   -   the amount as determined by the Board and expressed in
dollars, which a Participant shall pay to acquire Common Stock on the exercise
of an Option being, subject to Rule 4.3 and Rule 8 not less than 80% or other
such percentage as is for the time being permitted by statute or other statutory
provision of Fair Market Value of Common Stock on the day the Invitation was
issued pursuant to
 

3



--------------------------------------------------------------------------------



 

                  Rule 2 if the Exercise Price is specified in the Invitation
or, if the Exercise Price is notified to the Eligible Employees after the
Invitations are issued but before the Options are granted in accordance with
rule 2,2, on the date the Eligible Employees are so notified;
  “Fair Market Value”   -   on any day an amount equal to the closing middle
market quotation of Common Stock on the New York Stock Exchange for the
immediately preceding Dealing Day or if on that day the Shares are not so
listed, the market value of Common Stock determined in accordance with the
provisions of Part VIII of the Taxation of Chargeable Gains Act 1992 and agreed
with Shares Valuation Division on or before that day;
  “Group”   -   the Company and its Subsidiary companies and the phrase “Group
Company” shall be construed accordingly;
  “Group Employee”   -   a director or employee of any Group Company;
  “Injury or Disability”   -   the cessation of employment or office by reason
of injury or disability provided the Committee are satisfied, on production of
such evidence as it may reasonably require:
      (i)   that the individual has ceased to exercise and, by reason of injury
or disability, is incapable of exercising that office or employment; and
      (ii)   that the individual is likely to remain so incapable for the
foreseeable future;
 

4



--------------------------------------------------------------------------------



 

          “Invitation”   -   a letter of invitation to participate in the Plan
in a form approved by the Committee from time to time;
  “Invitation Period”   -   subject to Rule 10.6 any time following the Approval
Date;     -     “Maximum Bonus”   -   the bonus payable to the Participant at
the maturity of a Savings Contract which matures after seven years;
  “New Option”   -   an option over shares meeting the requirements of
sub-paragraphs 15(3)(a) to (d) of Schedule 9, granted in consideration for the
release of a Subsisting Option within the “appropriate period” (as defined by
paragraph 15(2) of Schedule 9);
  “Nominated Savings   -   the savings authority or the savings authorities (as
  Authority”       the case may be) nominated by the Company for the purposes of
the Plan;
  “Option”   -   a right to purchase Common Stock granted or to be granted
pursuant to Rules 4.1, 4.2 or 4.3;
  “Option Certificate”   -   an option certificate in a form approved by the
Committee from time to time;
  “Participant”   -   a person who has been granted an Option or (where the
context admits) his legal personal representative(s);
  “Participating Company”   -   any Group Company nominated by the Committee to
participate in the Scheme from time to time;
 

5



--------------------------------------------------------------------------------



 

          “Recognised Exchange”   -   a recognised stock exchange within the
meaning of section 841 of the Act or a recognised investment exchange within the
meaning of the Financial Services Act 1986;
  “this Plan”   -   the General Dynamics United Kingdom Share Save Plan
constituted and governed by the Rules with, and subject to any amendments
thereto properly effected;
  “Redundancy”   -   the cessation of employment or office by reason of
redundancy within the meaning of the Employment Rights Act 1996;
  “Retirement”   -   the cessation of employment or office by reason of
retirement either at the Specified Age or any other age at which the individual
is bound to retire in accordance with the terms of his contract of employment;
  “Rules”   -   the rules of the Plan as the same may be amended from time to
time and “Rule” shall be construed accordingly;
  “Savings Contract”   -   a 3 or 5 or 7 year contract under a certified
contractual savings scheme (within the meaning of section 326 of the Act)
entered into by an Eligible Employee with a Nominated Savings Authority and
which has been approved by the Board of Inland Revenue for the purposes of
Schedule 9;
  “Schedule 9”   -   Schedule 9 to the Act;
  “Specified Age”   -   age 65;
 

6



--------------------------------------------------------------------------------



 

          “Standard 3 Year Bonus”   -   the bonus payable to the Participant
under a Savings Contract which matures after three years;
 
  “Standard 5 Year Bonus”   -   the bonus payable to the Participant under a
Savings Contract which matures after five years;
 
  “Subsidiary”   -   a company which is under the Control of the Company and
which is a subsidiary of the Company within the meaning of section 736 of the
Companies Act 1985;
  “Subsisting Option”   -   an Option which has been granted and which has not
lapsed, been surrendered, renounced or been exercised in full.

In these Rules, except insofar as the context otherwise requires:



  (i)   words denoting the singular shall include the plural and vice versa;    
(ii)   words importing a gender shall include every gender and references to a
person shall include bodies corporate and unincorporated and vice versa;    
(iii)   reference to any enactment shall be construed as a reference to that
enactment as from time to time amended, modified, extended or re-enacted and
shall include any orders, regulations, instruments or other sub-ordinate
legislation made under the relevant enactment;     (iv)   words have the same
meanings as in Schedule 9 unless the context otherwise requires; and     (v)  
headings and captions are provided for reference only and shall not be
considered as part of the Plan.

7



--------------------------------------------------------------------------------



 



2    Invitation to apply for Options

The Committee may during any Invitation Period but not later than the tenth
anniversary of the Adoption Date invite every Eligible Employee by issuing an
Invitation to apply for the grant of an Option, providing that at the intended
Date of Grant the Common Stock satisfies the conditions of paragraphs 10 to 14
inclusive of Schedule 9.

Each Invitation shall specify:



  (i)   the date, being not less than 14 days after the issue of the Invitation,
by which an application must be made;     (ii)   whether or not the Eligible
Employee may take out a 3 or 5 year Savings Contract;     (iii)   the Exercise
Price or that the Exercise Price will be notified to Eligible Employees at a
reasonable time prior to the closing date for Applications;     (iv)   whether
or not for the purpose of determining the number of shares of Common Stock over
which an Option may be exercised, the repayment under the Savings Contract is to
be taken:   (a) as including the Maximum Bonus;   (b) as including only the
Standard 5 Year Bonus or the Standard 3 Year Bonus;   (c) as not including a
bonus;     (v)   the maximum permitted aggregate monthly savings contribution
being the lesser of the maximum amount specified in Paragraph 24 of Schedule 9
or such other maximum as may be determined by the Committee, and be permitted by
the Board of the Inland Revenue pursuant to Schedule 9 and by the Nominated
Savings Authority;



  and the Committee may determine and include in the Invitations details of the
maximum value on the date of the issue of the Invitation of shares of Common
Stock over which Options may be granted on that occasion and a statement that in
the

8



--------------------------------------------------------------------------------



 





  event of excess Applications, each Application may be scaled down in
accordance with the Rules.

Each Invitation shall be accompanied by an Application which shall provide for
the applicant to state:



  (i)   the monthly savings contribution being a multiple of £1 and not less
than £5 which he wishes to make under the related Savings Contract;     (ii)  
whether or not he wishes to take out a 3 or 5 year Savings Contract;     (iii)  
that his proposed monthly savings contribution, when added to any monthly
savings contributions then being made under any other Savings Contract will not
exceed the maximum permitted aggregate monthly savings contribution specified in
the Invitation;     (iv)   his election as to whether for the purpose of
determining the maximum value of shares of Common Stock over which an Option is
to be granted, the repayment under the Savings Contract is to be taken as
including the Maximum Bonus, the Standard 5 Year Bonus, or the Standard 3 Year
Bonus or as not including a bonus;



  and shall authorise the Committee to enter on the Savings Contract such
monthly savings contributions, not exceeding the maximum stated on the
Application, as shall be determined pursuant to Rule 3 below.

Each Application shall be deemed to be for an Option to acquire such number of
shares of Common Stock as can be bought at the Exercise Price with the repayment
under the related Savings Contract.

9



--------------------------------------------------------------------------------



 



3    Scaling Down

If the Committee receives valid Applications over an aggregate value of Common
Stock which exceeds the amount stated pursuant to Rule 2.2 or any limitation
determined pursuant to Rule 5 below in respect of Invitations issued on any day,
then the following steps shall be carried out successively to the extent
necessary to eliminate the excess:



  (i)   the excess over £5 of the monthly savings contribution chosen by each
applicant shall be reduced pro rata to the extent necessary;     (ii)   each
election for a Maximum Bonus to be included in the repayment under the Savings
Contract shall be deemed to be an election for the Standard 5 Year Bonus to be
included;     (iii)   each election for a Standard 5 Year Bonus or a Standard 3
Year Bonus to be included in the repayment under the Savings Contract shall be
deemed to be an election for the bonus to be excluded;     (iv)   applications
will be selected by lot, each based on a monthly savings contribution of £5 and
the inclusion of no bonus in the repayment under the Savings Contract.

If after applying the provisions of Rule 3.1(i) to (iii) inclusive the value of
Common Stock available is still insufficient to enable an Option based on
monthly savings contributions of £5 to be granted to each Eligible Employee who
made a valid Application the Committee may, as an alternative to selecting by
lot as in (iv) above, determine in its absolute discretion that no Options shall
be granted.

If the Committee so determines the provision in Rule 3.1(i) to (iv) inclusive
may be modified or applied in any manner as may be agreed in advance with the
Inland Revenue.

Each Application shall be deemed to have been modified or withdrawn in
accordance with the application of the foregoing provisions and the Committee
shall complete each Savings Contract proposal form to reflect any reduction in
monthly savings contributions resulting therefrom.

10



--------------------------------------------------------------------------------



 



4    Grant of Options

Within 30 days of the first day by reference to which the Fair Market Value of
the Common Stock is determined (or within 42 days of that day when Rule 3
applies and Options cannot be granted within the 30 day period), the Committee
shall grant to each applicant who is still an Eligible Employee and is not
precluded from participation in the Plan by virtue of Paragraph 8 of Schedule 9
an Option over such number of shares of Common Stock as can be purchased on the
date of exercise of that Option with the repayment under the relevant Savings
Contract.

If the Company is prevented by statute, order, regulation or government
directive from granting Options within any such periods, then the Committee may
grant Options within twenty one days of the lifting of such restrictions
providing the grant takes place not more than 30 days following the date on
which Fair Market Value was determined for the purposes of the Option grant in
question or not later than 42 days following the date Fair Market Value was
determined if Applications have been scaled down pursuant to Rule 3.1.

Where the circumstances noted in Rule 7.4 apply New Options may be granted
within the terms of paragraph 15(1) Schedule 9 in consideration for the release
of Options previously granted under this Plan. Such New Options are deemed to be
equivalent to the old Options and to have been granted within the terms of this
Plan.

No Option may be transferred, assigned or charged and any purported transfer,
assignment or charge shall be void ab initio. Each Option Certificate shall
carry a statement to this effect. For the avoidance of doubt, this Rule 4.4
shall not prevent the Option of a deceased Participant being exercised by his
personal representative(s) within the terms of these Rules.

As soon as possible after Options have been granted the Committee shall issue an
Option Certificate specifying the Date of Grant and the Exercise Price.

11



--------------------------------------------------------------------------------



 



5    Limitations on Grant

Before Invitations are issued on any occasion, the Committee may determine a
limit on the value of shares of Common Stock which are to be available in
respect of that issue of Invitations.

6    Exercise of Options

Subject to each of the succeeding sections of this Rule 6 and Rule 9 any
Subsisting Option may be exercised by the Participant or, if deceased, by his
personal representatives in whole or in part at the time of or at any time
following the occurrence of the earliest of the following events:



  (i)   the Bonus Date;     (ii)   the death of the Participant;     (iii)  
upon the Participant ceasing to be a Group Employee where that cessation was by
reason of Injury, Disability, Redundancy or Retirement;     (iv)   an
opportunity to exercise the Option pursuant to Rule 7;     (v)   upon the
Participant ceasing to be a Group Employee, where that cessation was by reason
only that the Company has ceased to have Control of such company, or that the
office or employment relates to a business or part of a business which is
transferred to a person who is neither an Associated Company of the Company nor
a company of which the Company has Control.

12



--------------------------------------------------------------------------------



 



No Option may be exercised by a Participant at any time when he is, or by the
personal representatives of an individual who at the date of his death was,
precluded by paragraph 8 of Schedule 9 from participating in the Plan.

An Option shall lapse and become thereafter incapable of exercise on the
earliest of the following events:



  (i)   except where the Participant has died, the expiry of six months
following the Bonus Date;     (ii)   where the Participant has died within six
months following the Bonus Date, the first anniversary of the Bonus Date;    
(iii)   where the Participant has died before the Bonus Date, the first
anniversary of his death;     (iv)   unless the Participant has died, on the
expiry of six months after the Option has become exercisable by virtue of
Paragraph (iii) or (v) of Rule 6.1;     (v)   immediately following the
Participant ceasing to be a Group Employee save when the Participant ceases to
be a Group Employee in the circumstances in Rule 6.1 (ii), (iii), (iv) and
(v) above, and save when the Participant ceases to be a Group Employee but
continues to be an employee or director of any Associated Company or company of
which the Company has Control;     (vi)   the expiry of six months after the
Option has first become exercisable in accordance with Rule 7;     (vii)   the
Participant being adjudicated bankrupt;     (viii)   upon the Participant giving
notice, (or under the terms of his Savings Contract being deemed to have given
notice), to the Nominated Savings Authority that he intends to stop paying
monthly contributions under his Savings Contract prior to the date upon which a
right to exercise the Option shall arise;     (ix)   on the winding up other
than a voluntary winding up of the Company; and

13



--------------------------------------------------------------------------------



 





  (x)   six months following a voluntary winding up of the Company.

If a Participant continues to be employed by a Group Company after the date on
which he reaches the Specified Age he may exercise any Subsisting Option within
six months following that date.

No person shall be treated for the purposes of this Rule 6 as ceasing to be a
Group Employee until he is no longer a director or employee of the Company, and
Associated Company of the Company or a company of which the Company has Control.

14



--------------------------------------------------------------------------------



 



7    Take-overs, Reconstructions and Liquidations

If any person obtains Control of the Company as a result of making:



  (i)   a general offer to acquire the whole of the issued share capital of the
Company (other than that which is already owned by him) which is unconditional
or which is made on a condition such that if it is satisfied the person making
the offer will have Control of the Company; or     (ii)   a general offer to
acquire all the shares (other than shares which are already owned by him) in the
Company which are of the same class as Common Stock subject to a Subsisting
Option



  then the Committee shall notify all Participants as soon as is practicable of
the offer in accordance with Rule 10.4. Any Subsisting Option may be exercised
from the date of the receipt of that notification up to the expiry of a period
ending six months from the time when the person making the offer has obtained
Control of the Company and any condition subject to which the offer is made has
been satisfied.

15



--------------------------------------------------------------------------------



 



If under Section 425 of the Companies Act 1985 it is proposed that the Court
sanctions a compromise or arrangement likely to affect or apply to Common Stock
(or similar circumstances occur which are acceptable to the Inland Revenue) then
the Company shall give notice thereof to all Participants at the same time as it
sends notices to members of the Company calling the meeting to consider such a
compromise or arrangement. Any Subsisting Option may be exercised by a
Participant subject to the terms of this Rule before the expiry of six months
from the date on which the Court sanctions such compromise or arrangement.
Subject to Rule 7.6, at the end of the relevant period an unexercised Option
shall lapse.

If any person becomes bound or entitled to acquire Common Stock under sections
428 to 430 of the Companies Act 1985 (or similar circumstances occur which are
acceptable to the Inland Revenue) any Subsisting Option may be exercised at any
time when that person remains so bound or entitled.

If as a result of the events specified in Rules 7.1 or 7.2 an Acquiring Company
has obtained Control of the Company, or if an Acquiring Company has become bound
or entitled as mentioned in Rule 7.3, the Participant may, if the Acquiring
Company so agrees, release any Subsisting Option he holds in consideration for
the grant of a New Option.

A New Option issued in consideration of the release of an Option shall be
evidenced by an Option Certificate which shall import the relevant provisions of
these Rules.

A New Option shall, for all other purposes of this Plan, be treated as having
been acquired at the same time as the corresponding released Option.

If a resolution is passed at a general meeting for the voluntary winding-up of
the Company, an Option shall notwithstanding Rule 6.1(i) be exercisable in whole
or in part for a period of six months after which the Option shall to the extent
unexercised thereupon lapse.

An Option whether or not exercisable prior to or as a result of the occurrence
of an event specified in Rules 7.1,7.2,7.3 or 7.5 shall if an event so specified
occurs lapse in accordance with the relevant sub-rule of Rule 7, or if earlier,
as determined by Rule 6.3 (i) to (x). Where prior to the date an Option lapses
there occurs one or more further events

16



--------------------------------------------------------------------------------



 



specified in Rules 7.1,7.2,7.3 or 7.5 an Option shall lapse on the earlier of
the date determined by the preceding part of this Rule 7.6 and the date of lapse
relevant to the further event or events.

For the purpose of this Rule 7 other than Rule 7.4 a person shall be deemed to
have obtained Control of a Company if he and others acting in concert with him
have together obtained Control of it.

The exercise of an Option pursuant to the preceding provisions of this Rule 7
shall be subject to the provisions of Rule 9.

A New Option shall not be exercisable by virtue of the event pursuant to which
it was granted.

17



--------------------------------------------------------------------------------



 



8    Variation of Share Capital

In the event of any variation of the share capital of the Company affecting the
Common Stock, including, but without prejudice to the generality of the
preceding words, any capitalisation or rights issue or any consolidation,
sub-division or reduction of capital by the Company, the number and nominal
amount of Common Stock subject to any Option and the Exercise Price may be
adjusted by the Committee in such manner as the Auditors confirm in writing to
be, in their opinion, fair and reasonable provided that:



  (i)   the aggregate amount payable on the exercise of an Option in full is
neither materially changed nor increased beyond the expected repayment under the
Saving Contract at the Bonus Date;     (ii)   at any time when the Plan remains
approved by the Inland Revenue no adjustment shall take effect without the prior
approval of the Board of Inland Revenue; and     (iii)   at any time when the
Plan remains approved by the Inland Revenue following the adjustment the Common
Stock shall continue to satisfy the conditions specified in paragraphs 10 to 14
inclusive of Schedule 9.         Such variation shall be deemed to be effective,
once Inland Revenue approval has been given, from the record date at which the
respective variation applied to other stock of the same class as Common Stock.
Any Options exercised within that period shall be treated as exercised with the
benefit of the variation confirmed by the Auditors.

If an adjustment is made pursuant to Rule 8.1 above with the intention that the
Plan shall cease to be approved by the Inland Revenue, the Company shall
immediately notify the Inland Revenue.

The Committee shall take such steps as it considers necessary to notify
Participants of any adjustment made under Rule 8.1 and may call in, cancel,
endorse, issue or reissue any Option Certificate consequent upon such
adjustment.

18



--------------------------------------------------------------------------------



 



9    Manner of Exercise of Options

No Option may be exercised whilst the Plan is approved by the Inland Revenue
unless the Common Stock satisfies the conditions specified in paragraphs 10 to
14 inclusive of Schedule 9.

An Option may only be exercised over as a maximum, the number of shares of
Common Stock which may be acquired with the sum obtained by way of payment under
the related Savings Contract converted into US dollars at the exchange rate
prevailing on the day preceding the date on which the Option is exercised.

An Option shall be exercised by the Participant, or as the case may be by his
personal representatives, delivering notice in writing to the Committee,
detailing the number of shares of Common Stock in respect of which he wishes to
exercise the Option accompanied by the appropriate payment (which shall not
exceed the sum obtained by way of repayment under the related Savings Contract)
or authority to the Company to withdraw and apply monies from the Savings
Contract to acquire the Common Stock over which the Option is to be exercised
and the relevant Option Certificate and shall be effective on the date of its
receipt by the Committee. The Group Company which employs the Participant shall
meet or procure the meeting of any stamp duty liability on the exercise of an
Option.

Where an Option is exercised, the number of shares of Common Stock specified in
the notice of exercise given in accordance with Rule 9.3 shall be transferred to
the participant within 30 days of the date of exercise and the Company shall
arrange for the delivery of evidence of title thereof. Save for any rights
determined by reference to a record date preceding the date of transfer, such
Common Stock shall rank pari passu with the other Common Stock of the same class
in issue.

When an Option is exercised only in part, it shall lapse to the extent of the
unexercised balance.

For the purpose of Rules 9.2 and 9.3 above, any repayment under the Savings
Contract shall exclude the repayment of any contribution the due date for
payment of which falls after the date on which repayment is made unless provided
for in the terms of the Savings Contract.

19



--------------------------------------------------------------------------------



 



For so long as Common Stock is quoted on The New York Stock Exchange, the
Company shall apply for Common Stock in respect of which an Option has been
exercised to be quoted if it were not so quoted already.

Where Common Stock is listed or dealt in or any Recognised Exchange no Option
may be exercised in contravention of any securities transactions rules of the
Recognised Exchange as may from time to time be in force.

20



--------------------------------------------------------------------------------



 



10    Administration and Amendment

The Plan shall be administered by the Committee whose decision on all disputes
shall be final save where the Rules require the concurrence of the Auditors.

The Committee may from time to time amend these Rules provided that:



  (i)   no amendment shall have effect until approved by the Board of Inland
Revenue whilst the Plan is and is intended to remain approved by the Inland
Revenue pursuant to Schedule 9; and     (ii)   no amendment made with the
intention that the Plan shall cease to be approved by the Inland Revenue shall
take effect unless at the same time the Inland Revenue is notified of such
amendment.

The cost of establishing and operating the Plan shall be borne by the Group
Companies in such proportions as the Board shall determine.

Any notice or other communication under or in connection with the Plan may be
given by the Committee either personally or by post, and to the Committee either
personally or by post to the Secretary of the Committee; items sent by post
shall be pre-paid and shall be deemed to have been received 72 hours after
posting.

The Company shall at all times keep available sufficient Common Stock to satisfy
the exercise to the full extent still possible of all Subsisting Options.

The Plan shall terminate upon the tenth anniversary of the Adoption Date or at
any earlier time by the passing of a resolution of the Committee. Termination of
the Plan shall be without prejudice to the subsisting rights of Participants.

The rights and obligations of any individual under terms of his office or
employment with any Group Company shall not be affected by his participation in
the Plan or any right which he may have to participate therein, and an
individual who participates therein shall waive any and all rights to
compensation or damages in consequence of the termination of his office or
employment for any reason whatsoever insofar as those rights arise or may

21



--------------------------------------------------------------------------------



 



arise from his ceasing to have rights under or be entitled to exercise any
Option under the Plan as a result of such termination.

Neither the grant of an Option nor any benefit which may accrue to a Participant
on the exercise of an Option shall form part of that Participant’s pensionable
remuneration for the purposes of any pension scheme or similar arrangement which
may be operated by any Group Company.

22